Exhibit 10.1

Execution Copy

$175,000,000 AGGREGATE PRINCIPAL AMOUNT

CORPORATE OFFICE PROPERTIES, L.P.

3.50% EXCHANGEABLE SENIOR NOTES

DUE 2026

Registration Rights Agreement

dated September 18, 2006


--------------------------------------------------------------------------------




REGISTRATION RIGHTS AGREEMENT, dated as of September 18, 2006, among Corporate
Office Properties, L.P., a Delaware limited partnership (the “Operating
Partnership”), Corporate Office Properties Trust, a Maryland real estate
investment trust (the “Company”), Banc of America Securities LLC and J.P. Morgan
Securities Inc., as representatives (the “Representatives”) of the several
initial purchasers (the “Initial Purchasers”) under the Purchase Agreement (as
defined below).

Pursuant to the Purchase Agreement, dated as of September 12, 2006, among the
Company, the Representatives and the Initial Purchasers (the “Purchase
Agreement”), relating to the initial placement (the “Initial Placement”) of the
Notes (as defined below), the Initial Purchasers have agreed to purchase from
the Operating Partnership $175,000,000 ($200,000,000 if the Initial Purchasers
exercise their option in full)  in aggregate principal amount of 3.50%
Exchangeable Senior Notes due 2026 (the “Notes”).  The Notes will be
exchangeable, subject to the terms thereof, into fully paid, nonassessable
common shares of beneficial interest, par value $0.01 per share, of the Company
(the “Common Shares”). The Notes will be fully and unconditionally guaranteed as
to the payment of principal and interest by the Company.  To induce the Initial
Purchasers to purchase the Notes, the Company has agreed to provide the
registration rights set forth in this Agreement whereby the Company agrees with
you for your benefit and the benefit of the holders from time to time of the
Notes (including the Initial Purchasers) (each a “Holder” and, collectively, the
“Holders”), as follows:

1.             Definitions.  Capitalized terms used herein without definition
shall have their respective meanings set forth in the Purchase Agreement.  As
used in this Agreement, the following capitalized defined terms shall have the
following meanings:

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.

“Automatic Shelf Registration Statement” shall mean a Registration Statement
filed by a Well-Known Seasoned Issuer which shall become effective upon filing
thereof pursuant to General Instruction I.D for Form S-3.

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

“Closing Date” shall mean the date of the first issuance of the Notes.

“Commission” shall mean the Securities and Exchange Commission.

“Note” shall have the meaning set forth in the preamble.

“Deferral Period” shall have the meaning indicated in Section 3(i) hereof.

“DTC” shall mean The Depository Trust Company, New York, New York.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.


--------------------------------------------------------------------------------




“Exchange Price” shall have the meaning specified in the Indenture.

“Final Memorandum” shall mean the offering memorandum, dated September 12, 2006,
relating to the offering of the Notes, including any and all annexes thereto and
any information incorporated by reference therein as of such date.

“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405 under the Act.

“Holder” shall have the meaning set forth in the preamble hereto.

“Indenture” shall mean the Indenture relating to the Notes, dated as of
September 18, 2006, by and among the Operating Partnership, the Company, as
guarantor, and Wells Fargo Bank, N.A., as trustee, as the same may be amended
from time to time in accordance with the terms thereof.

“Initial Placement” shall have the meaning set forth in the preamble hereto.

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433 under the Act.

“Losses” shall have the meaning set forth in Section 5(d) hereof.

“Majority Holders” shall mean, on any date, Holders of a majority of the Common
Shares registered under the Shelf Registration Statement.

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.

“NASD Rules” shall mean the Conduct Rules and the By-Laws of the National
Association of Securities Dealers, Inc.

“Notice and Questionnaire” shall mean a written notice delivered to the Company
substantially in the form attached as Annex A to the Final Memorandum.

“Notice Holder” shall mean, on any date, any Holder of Registrable Securities
that has delivered a Notice and Questionnaire to the Company on or prior to such
date.

“Prospectus” shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or Rule 430B under the Act),
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Common Shares covered by the Shelf
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

“Registrable Securities” shall mean Common Shares initially issuable in exchange
for the Notes initially sold to the Initial Purchasers pursuant to the Purchase
Agreement other than those that have (i)


--------------------------------------------------------------------------------




been registered under the Shelf Registration Statement and disposed of in
accordance therewith, (ii) have become eligible to be sold without restriction
as contemplated by Rule 144(k) under the Act or any successor rule or regulation
thereto that may be adopted by the Commission and (iii) ceased to be
outstanding.

“Registration Default Damages” shall have the meaning set forth in Section 7
hereof.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Operating Partnership with this
Agreement, including without limitation: (i) all Commission or National
Association of Securities Dealers, Inc. (the “NASD”) registration and filing
fees, including, if applicable, the fees and expenses of any “qualified
independent underwriter” (and its counsel) that is required to be retained by
any Holder of Registrable Securities in accordance with the rules and
regulations of the NASD, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of one counsel for all underwriters or Holders as a group in
connection with blue sky qualification of any of the Registrable Securities) and
compliance with the rules of the NASD, (iii) all expenses of any Persons in
preparing or assisting in preparing, word processing, printing and distributing
any Shelf Registration Statement, any Prospectus and any amendments or
supplements thereto, and in preparing or assisting in preparing, printing and
distributing any underwriting agreements, securities sales agreements and other
documents relating to the performance of and compliance with this Agreement,
(iv) the fees and disbursements of counsel for the Company, the Operating
Partnership and of the independent certified public accountants of the Company
and the Operating Partnership, including the expenses of any “cold comfort”
letters required by or incident to the performance of and compliance with this
Agreement, and (v) the reasonable fees and expenses of any special experts
retained by the Company or the Operating Partnership in connection with the
Shelf Registration Statement.

“Shelf Registration Period” shall have the meaning set forth in Section 2(c)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2 hereof which covers some or
all of the Common Shares on an appropriate form under Rule 415 under the Act, or
any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

“Underwriter” shall mean any underwriter of Common Shares in connection with an
offering thereof under the Shelf Registration Statement.

“Well-Known Seasoned Issuer” or “WKSI” shall have the meaning set forth in Rule
405 under the Act.

2.             Shelf Registration.  (a)  The Company shall as promptly as
practicable (but in no event more than 90 days after the Closing Date) file with
the Commission a Shelf Registration Statement (which shall be, if the Company
is, on the date of such filing, a WKSI, an Automatic Shelf Registration
Statement) providing for the registration of, and the sale on a continuous or
delayed basis by the Holders of, all of the Registrable Securities, from time to
time in accordance with the methods of distribution elected by such Holders,
pursuant to Rule 415 under the Act or any similar rule that may be adopted by
the Commission.


--------------------------------------------------------------------------------




(b)           If the Shelf Registration Statement is not an Automatic Shelf
Registration Statement, the Company shall use its reasonable efforts to cause
the Shelf Registration Statement to become or be declared effective under the
Act no later than 180 days after the Closing Date.

(c)           The Company shall use its reasonable efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period (the “Shelf Registration Period”) from the
date the Shelf Registration Statement is declared effective by the Commission
(or becomes effective in the case of an Automatic Shelf Registration Statement)
until the earlier of (i) the 20th trading day immediately following the maturity
date of the Notes or (ii) the date upon which there are no Notes or Registrable
Securities outstanding.  The Company shall be deemed not to have used its
reasonable efforts to keep the Shelf Registration Statement effective during the
Shelf Registration Period if it voluntarily takes any action that would result
in Holders of Registrable Securities not being able to offer and sell such
Common Shares at any time during the Shelf Registration Period, unless such
action is (x) required by applicable law or otherwise undertaken by the Company
in good faith and for valid business reasons (not including avoidance of the
Company’s obligations hereunder), including the acquisition or divestiture of
assets, and (y) permitted by Section 3(i) hereof.  None of the Company, the
Operating Partnership or any of their respective securityholders (other than
Holders of Registrable Securities) shall have the right to include any
securities of the Company or the Operating Partnership in any Shelf Registration
Statement (other than an Automatic Shelf Registration Statement) other than
Registrable Securities.

(d)           The Company shall cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement or such amendment or supplement, (i) to
comply in all material respects with the applicable requirements of the Act; and
(ii) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

(e)           The Company shall issue a press release through a reputable
national newswire service announcing the anticipated effective date of the Shelf
Registration Statement as promptly as practicable prior to the anticipated
effective date thereof.  Each Holder of Registrable Securities agrees to deliver
a Notice and Questionnaire and such other information as the Company may
reasonably request in writing, if any, to the Company at least 10 Business Days
prior to the anticipated effective date of the Shelf Registration Statement as
announced in the press release.  From and after the effective date of the Shelf
Registration Statement, the Company shall use reasonable efforts, as promptly as
is practicable after the date a Notice and Questionnaire is delivered to the
Company by a Holder, and in any event within 20 Business Days after such date,
(i) (A) if required by applicable law, to file with the Commission a
post-effective amendment to the Shelf Registration Statement; provided, that the
Company shall not be required to file more than one post-effective amendment in
any 90-day period in accordance with this Section 2(e)(i) or (B) to prepare and,
if permitted or required by applicable law, to file a supplement to the related
Prospectus or an amendment or supplement to any document incorporated therein by
reference or file any other required document so that the Holder delivering such
Notice and Questionnaire is named as a selling securityholder in the Shelf
Registration Statement and the related Prospectus, and so that such Holder is
permitted to deliver such Prospectus to purchasers of the Registrable Securities
in accordance with applicable law and, if the Company shall file a
post-effective amendment to the Shelf Registration Statement, use reasonable
efforts to cause such post-effective amendment to be declared effective under
the Act as promptly as is practicable; (ii) provide such Holder, upon request,
copies of any documents filed pursuant to Section 2(e)(i) hereof; and (iii)
notify such Holder as promptly as practicable after the effectiveness under the
Act of any post-effective amendment filed pursuant to Section 2(e)(i) hereof;
provided, that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in


--------------------------------------------------------------------------------




clauses (i), (ii) and (iii) above upon expiration of the Deferral Period in
accordance with Section 3(i) hereof.  Notwithstanding anything contained herein
to the contrary, the Company shall be under no obligation to name any Holder
that is not a Notice Holder as a selling securityholder in the Shelf
Registration Statement or related Prospectus; provided, however, that any Holder
that becomes a Notice Holder pursuant to the provisions of this Section 2(e)
(whether or not such Holder was a Notice Holder at the effective date of the
Shelf Registration Statement) shall be named as a selling securityholder in the
Shelf Registration Statement or related Prospectus in accordance with the
requirements of this Section 2(e).  Notwithstanding the foregoing, if (A) the
Notes are called for redemption and the then prevailing market price of the
Common Shares is above the Exchange Price or (B) the Notes are exchanged as
provided for in Section 13.01(b), 13.01(c) or 13.01(d) of the Indenture, then
the Company shall use reasonable efforts to file the post-effective amendment or
supplement within five Business Days of the redemption date or the end of the
exchange period, as applicable.

3.             Registration Procedures.  The following provisions shall apply in
connection with the Shelf Registration Statement.

(a)           The Company shall:

(i)            furnish to each of the Representatives and to counsel for the
Notice Holders, not less than five Business Days prior to the filing thereof
with the Commission, a copy of the Shelf Registration Statement and each
amendment thereto and each amendment or supplement, if any, to the Prospectus
included therein (including all documents incorporated by reference therein
after the initial filing) and shall use its reasonable efforts to reflect in
each such document, when so filed with the Commission, such comments as the
Representatives reasonably propose; and

(ii)           include information regarding the Notice Holders and the
reasonable methods of distribution they have elected for their Registrable
Securities provided to the Company in Notices and Questionnaires as necessary to
permit such distribution by the methods specified therein.

(b)           The Company shall ensure that:

(i)            the Shelf Registration Statement and any amendment thereto and
any Prospectus forming part thereof and any amendment or supplement thereto
complies in all material respects with the Act; and

(ii)           the Shelf Registration Statement and any amendment thereto does
not, when it becomes effective, contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.

(c)           The Company shall advise the Representatives, the Notice Holders
and any underwriter that has provided in writing to the Company a telephone or
facsimile number and address for notices, and confirm such advice in writing, if
requested (which notice pursuant to clauses (ii)-(v) of this Section 3(c) shall
be accompanied by an instruction to suspend the use of the Prospectus until the
Company shall have remedied the basis for such suspension):

(i)            when the Shelf Registration Statement and any amendment thereto
has been filed with the Commission and when the Shelf Registration Statement or
any post-effective amendment thereto has become effective;

(ii)           of any request by the Commission for any amendment or supplement
to the Shelf Registration Statement or the Prospectus or for additional
information;


--------------------------------------------------------------------------------




(iii)          of the issuance by the Commission of any stop order suspending
the effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose;

(iv)          of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Common Shares included therein for
sale in any jurisdiction or the institution or threatening of any proceeding for
such purpose; and

(v)           of the happening of any event that requires any change in the
Shelf Registration Statement or the Prospectus so that, as of such date, they
(A) do not contain any untrue statement of a material fact and (B) do not omit
to state a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

(d)           The Company shall use its reasonable efforts to prevent the
issuance of any order suspending the effectiveness of the Shelf Registration
Statement or the qualification of the securities therein for sale in any
jurisdiction and, if issued, to obtain as soon as possible the withdrawal
thereof.  The Company shall undertake additional reasonable actions as required
to permit unrestricted resales of the Common Shares in accordance with the terms
and conditions of this Agreement.

(e)           Upon request, the Company shall furnish to each Notice Holder,
without charge, at least one copy of the Shelf Registration Statement and any
post-effective amendment thereto, including all material incorporated therein by
reference, and, if a Notice Holder so requests in writing, all exhibits thereto
(including exhibits incorporated by reference therein).

(f)            During the Shelf Registration Period, the Company shall promptly
deliver to each Initial Purchaser, each Notice Holder, and any sales or
placement agents or underwriters acting on their behalf, without charge, as many
copies of the Prospectus (including the preliminary Prospectus, if any) included
in the Shelf Registration Statement and any amendment or supplement thereto as
any such person may reasonably request.  The Company consents to the use of the
Prospectus or any amendment or supplement thereto by each of the foregoing in
connection with the offering and sale of the Common Shares.

(g)           Prior to any offering of Common Shares pursuant to the Shelf
Registration Statement, the Company shall arrange for the qualification of the
Common Shares for sale under the laws of such jurisdictions as any Notice Holder
shall reasonably request and shall maintain such qualification in effect so long
as required; provided that in no event shall the Company be obligated to qualify
to do business in any jurisdiction where it is not then so qualified or to take
any action that would subject it to service of process in suits, other than
those arising out of the Initial Placement or any offering pursuant to the Shelf
Registration Statement, in any jurisdiction where it is not then so subject.

(h)           Upon the occurrence of any event contemplated by subsections
(c)(ii) through (v) above, the Company shall promptly (or within the time period
provided for by Section 3(i) hereof, if applicable) prepare a post-effective
amendment to the Shelf Registration Statement or an amendment or supplement to
the related Prospectus or file any other required document so that, as
thereafter delivered to Initial Purchasers of the securities included therein,
the Prospectus will not include an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

(i)            Upon the occurrence or existence of any pending corporate
development, public filings with the Commission or any other material event
that, in the reasonable judgment of the Company, makes it appropriate to suspend
the availability of the Shelf Registration Statement and the related Prospectus,


--------------------------------------------------------------------------------




the Company shall give notice (without notice of the nature or details of such
events) to the Notice Holders that the availability of the Shelf Registration
Statement is suspended and, upon actual receipt of any such notice, each Notice
Holder agrees not to sell any Registrable Securities pursuant to the Shelf
Registration Statement until such Notice Holder’s receipt of copies of the
supplemented or amended Prospectus provided for in Section 3(h) hereof, or until
it is advised in writing by the Company that the Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus.  The period during which
the availability of the Shelf Registration Statement and any Prospectus is
suspended (the “Deferral Period”) shall not exceed 45 days in any 90-day period
or 90 days in any 360-day period; provided, that, if the event triggering the
Deferral Period relates to a proposed or pending material business transaction,
the disclosure of which the board of trustees of the Company determines in good
faith would be reasonably likely to impede the ability to consummate the
transaction or would otherwise be seriously detrimental to the Company and its
subsidiaries taken a whole, the Company may extend the Deferral Period from 45
days to 60 days in any 90-day period or from 90 days to 120 days in any 360-day
period.

(j)            The Company shall comply with all applicable rules and
regulations of the Commission and shall make generally available to its
securityholders an earnings statement satisfying the provisions of Section 11(a)
of the Act as soon as practicable after the effective date of the Shelf
Registration Statement and in any event no later than 45 days after the end of a
12-month period (or 90 days, if such period is a fiscal year) beginning with the
first month of the Company’s first fiscal quarter commencing after the effective
date of the Shelf Registration Statement.

(k)           The Company may require each Holder of Common Shares to be sold
pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of such Common Shares as
the Company may from time to time reasonably require for inclusion in the Shelf
Registration Statement.  The Company may exclude from the Shelf Registration
Statement the Common Shares of any Holder that fails to furnish such information
within a reasonable time after receiving such request.

(l)            Subject to Section 6 hereof, the Company shall enter into
customary agreements (including, if requested, an underwriting agreement in
customary form) and take all other appropriate actions in order to expedite or
facilitate the registration or the disposition of the Common Shares, and in
connection therewith, if an underwriting agreement is entered into, cause the
same to contain customary indemnification provisions and procedures.

(m)          Subject to Section 6 hereof, the Company shall:

(i)            make reasonably available for inspection by the Holders of Common
Shares to be registered thereunder, any underwriter participating in any
disposition pursuant to the Shelf Registration Statement, and any attorney,
accountant or other agent retained by the Holders or any such underwriter all
relevant financial and other records and pertinent corporate documents of the
Company and its subsidiaries;

(ii)           cause the Company’s officers, directors, employees, accountants
and auditors to supply all relevant information reasonably requested by the
Holders or any such underwriter, attorney, accountant or agent in connection
with the Shelf Registration Statement as is customary for similar due diligence
examinations;

(iii)          make such representations and warranties to the Holders of Common
Shares registered thereunder and the underwriters, if any, in form, substance
and scope as are


--------------------------------------------------------------------------------




customarily made by issuers to underwriters in primary underwritten offerings
and covering matters including, but not limited to, those set forth in the
Purchase Agreement;

(iv)          obtain opinions of counsel to the Company and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;

(v)           obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Shelf Registration
Statement), addressed to each selling Holder of Common Shares registered
thereunder and the underwriters, if any, in customary form and covering matters
of the type customarily covered in “comfort” letters in connection with primary
underwritten offerings; and

(vi)          deliver such documents and certificates as may be reasonably
requested by the Majority Holders or the Managing Underwriters, if any,
including those to evidence compliance with Section 3(i) hereof and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company.

The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph (m)
shall be performed in connection with any underwriting or similar agreement as
and to the extent required thereunder.

(n)           In the event that any Broker-Dealer shall underwrite any Common
Shares or participate as a member of an underwriting syndicate or selling group
or “assist in the distribution” (within the meaning of the NASD Rules) thereof,
whether as a Holder of such Common Shares or as an underwriter, a placement or
sales agent or a broker or dealer in respect thereof, or otherwise, the Company
shall assist such Broker-Dealer in complying with the NASD Rules.

(o)           The Company shall use its reasonable efforts to take all other
steps necessary to effect the registration of the Common Shares covered by the
Shelf Registration Statement.

4.     Registration Expenses.  The Company and the Operating Partnership shall,
jointly and severally, pay all Registration Expenses in connection with any
Shelf Registration Statement filed pursuant to Section 2(a) hereof (including
the reasonable fees and disbursements of no more than one firm of counsel for
the Holders of the Registrable Securities in connection with the review of any
Shelf Registration Statement, Prospectus or amendment or supplement thereto in
accordance with the provisions of Section 3(a) hereof, which counsel shall be
reasonably satisfactory to the Company and the Operating Partnership). Except as
provided herein, each Holder shall pay all expenses of its counsel, underwriting
discounts and commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

5.             Indemnification and Contribution.

(a)   The Company and the Operating Partnership agree jointly and severally to
indemnify and hold harmless each Holder of Registrable Securities (including
each Initial Purchaser), its directors, officers, employees and agents, and each
person, if any, who controls any Holder within the meaning of


--------------------------------------------------------------------------------




the Securities Act or the Exchange Act (each, an “Indemnified Holder”), against
any loss, claim, damage, liability or expense, as incurred, or any action in
respect thereof (including, but not limited to, any loss, claim, damage,
liability or expense relating to resales of the Registrable Securities)
(collectively, “Losses”), to which such Indemnified Holder may become subject,
insofar as any such Loss arises out of or is based upon:

(i)            any untrue statement or alleged untrue statement of a material
fact contained in (A) the Shelf Registration Statement as originally filed or in
any amendment thereof, or (B) any blue sky application or other document or any
amendment or supplement thereto prepared or executed by the Company (or based
upon written information furnished by or on behalf of the Company expressly for
use in such blue sky application or other document or amendment or supplement)
filed in any jurisdiction specifically for the purpose of qualifying any or all
of the Registrable Securities under the securities law of any state or other
jurisdiction (such application or document being hereinafter called a “Blue Sky
Application”), or, in each case, the omission or alleged omission to state
therein any material fact required to be stated therein or necessary to make the
statements therein not misleading; or

(ii)           any untrue statement or alleged untrue statement of a material
fact contained in any Issuer Free Writing Prospectus, any preliminary prospectus
or the Prospectus (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact, in each case, necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading,

and to reimburse each Indemnified Holder for any and all expenses including the
reasonable fees and disbursements of counsel as such expenses are reasonably
incurred by such Indemnified Holder in connection with investigating, defending,
settling, compromising or paying any such Loss; provided, however, that the
foregoing indemnity agreement shall not apply to any Loss to the extent, but
only to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder (or its related Indemnified Holder) expressly for use therein.  The
indemnity agreement set forth in this Section 6(a) shall be in addition to any
liabilities that the Company may otherwise have.

The Company and the Operating Partnership jointly and severally also agree to
indemnify as provided in this Section 6(a) or contribute as provided in Section
6(e) hereof to Losses of each underwriter, if any, of Registrable Securities
registered under a Shelf Registration Statement, their directors, officers,
employees or agents and each person who controls such underwriter on
substantially the same basis as that of the indemnification of the Initial
Purchasers and the selling Holders provided in this Section 6(a) and shall, if
requested by any Holder, enter into an underwriting agreement reflecting such
agreement.

(b)   Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company and the Operating Partnership, each of its trustees, each
of its officers who sign the Shelf Registration Statement and each person, if
any, who controls the Company or the Operating Partnership within the meaning of
the Securities Act or the Exchange Act (i) to the same extent as the foregoing
indemnity from the Company and the Operating Partnership to each such Holder,
but only with reference to written information relating to such Holder furnished
to the Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity and (ii) against any Loss,
joint or several, including, but not limited to, any Loss relating to resales of
the Registrable Securities, to which such person may become subject, insofar as
any such Loss arises out of, or is based upon any Free Writing Prospectus used
by such Holder without the prior consent of the Issuer, and in connection with
any underwritten offering, the underwriters, provided that the indemnification
obligation in this clause (ii)


--------------------------------------------------------------------------------




shall be several, not joint and several, among the Holders who used such Free
Writing Prospectus.  This indemnity agreement set forth in this Section shall be
in addition to any liabilities which any such Holder may otherwise have.

(c)   Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 6, notify the indemnifying party in writing of the commencement thereof,
but the failure to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above.  In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party
in its reasonable discretion; provided, however, if the defendants in any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 6 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (other than local counsel), reasonably approved by the
indemnifying party, representing the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party in its reasonable discretion to represent
the indemnified party within a reasonable time after notice of commencement of
the action, in each of which cases the reasonable fees and expenses of counsel
shall be at the expense of the indemnifying party.

(d)   The indemnifying party under this Section 6 shall not be liable for any
settlement of any proceeding effected without its written consent, which shall
not be withheld unreasonably, but if settled with such consent or if there is a
final judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party against any Loss by reason of such settlement or judgment. 
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for reasonable fees and expenses of counsel as contemplated by Section 6(c)
hereof, the indemnifying party agrees that it shall be liable for any settlement
of any proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement.  No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (x) includes an unconditional release of such
indemnified party from


--------------------------------------------------------------------------------




all liability on claims that are the subject matter of such action, suit or
proceeding and (y) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

(e)   If the indemnification provided for in Section 6 is for any reason
unavailable to or otherwise insufficient to hold harmless an indemnified party
in respect of any Loss referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any Loss referred to therein:

(i)            in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Operating Partnership, on the one hand,
and the Holders, on the other hand, from the offering and sale of the
Registrable Securities, on the one hand, and a Holder with respect to the sale
by such Holder of the Registrable Securities, on the other hand, or

(ii)           if the allocation provided by Section (6)(e)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in Section 6(e)(i) above but also the
relative fault of the Company and the Operating Partnership, on the one hand,
and the Holders, on the other hand, in connection with the statements or
omissions or alleged statements or omissions that resulted in such Loss, as well
as any other relevant equitable considerations.

The relative benefits received by the Company and the Operating Partnership, on
the one hand, and the Holders, on the other hand, in connection with such
offering and such sale of the Registrable Securities pursuant to this Agreement
shall be deemed to be in the same respective proportions as the total net
proceeds from the offering of the Notes purchased under the Purchase Agreement
(before deducting expenses) received by the Company and the Operating
Partnership and the total proceeds received by the Holders with respect to their
sale of Registrable Securities.  The relative fault of the Company and the
Operating Partnership, on the one hand, and the Holders, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information supplied by the Company and the
Operating Partnership, on the one hand, or the Holders, on the other hand, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  The Company, the Operating
Partnership and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 6(e) were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in this Section 6(e).

The amount paid or payable by a party as a result of the Loss referred to above
shall be deemed to include, subject to the limitations set forth in Section
6(c), any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim.

Notwithstanding the provisions of this Section 6, in no event will (i) any
Holder be required to undertake liability to any person under this Section 6 for
any amounts in excess of the dollar amount of the proceeds to be received by
such Holder from the sale of such Holder’s Registrable Securities (after
deducting any fees, discounts and commissions applicable thereto) pursuant to
any Shelf Registration Statement under which such Registrable Securities are to
be registered under the Securities Act and (ii) any underwriter be required to
undertake liability to any person hereunder for any amounts in excess of the
discount or commission payable to such underwriter with respect to the
Registrable Securities underwritten by it and distributed to the public.  No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such


--------------------------------------------------------------------------------




fraudulent misrepresentation.  The Holders’ obligations to contribute as
provided in this Section 6(e) are several and not joint.

(f)    The provisions of this Section 6 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company, the Operating Partnership or any of the officers, directors, employees,
agents or controlling persons referred to in Section 6 hereof, and will survive
the sale by a Holder of Registrable Securities.

6.             Underwritten Registrations.  (a)  In no event will the method of
distribution of Registrable Securities take the form of an underwritten offering
without the prior written consent of the Company.

(b)           If any Common Shares covered by the Shelf Registration Statement
are to be sold in an underwritten offering, the Managing Underwriters shall be
selected by the Company, subject to the prior written consent of the Majority
Holders, which consent shall not be unreasonably withheld.

(c)           No person may participate in any underwritten offering pursuant to
the Shelf Registration Statement unless such person (i) agrees to sell such
person’s Common Shares on the basis reasonably provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

7.             Registration Defaults.  If any of the following events shall
occur, then the Company shall pay liquidated damages (the “Registration Default
Damages”) to the Holders as follows:

(a)           if the Shelf Registration Statement (which shall be, if the
Company is then a WKSI, an Automatic Shelf Registration Statement) is not filed
with the Commission on or prior to the 90th day following the Closing Date, then
commencing on the 91st day after the Closing Date, Registration Default Damages
shall accrue on the aggregate outstanding principal amount of the Notes, at a
rate of 0.25% per annum for the first 90 days from and including such 91st day
and 0.50% per annum thereafter; or

(b)           if the Shelf Registration Statement is not declared effective by
the Commission (or has not become effective in the case of an Automatic Shelf
Registration Statement) on or prior to the 180th day following the Closing Date,
then commencing on the 181st day after the Closing Date, Registration Default
Damages shall accrue on the aggregate outstanding principal amount of the Notes,
at a rate of 0.25% per annum for the first 90 days from and including such 181st
day and 0.50% per annum thereafter; or

(c)           if the Shelf Registration Statement has been declared or become
effective but ceases to be effective or usable for the offer and sale of the
Registrable Securities, other than in connection with (A) a Deferral Period or
(B) as a result of a requirement to file a post-effective amendment or
supplement to the Prospectus to make changes to the information regarding
selling securityholders or the plan of distribution provided for therein, at any
time during the Shelf Registration Period and the Company does not cure the
lapse of effectiveness or usability within ten Business Days (or, if a Deferral
Period is then in effect and subject to the 20 Business Day filing requirement
and the proviso regarding the filing of post-effective amendments in Section
2(e) with respect to any Notice and Questionnaire received during such period,
within ten Business Days following the expiration of such Deferral Period or
period permitted pursuant to Section 2(e)) then Registration Default Damages
shall accrue on the aggregate outstanding principal amount of the Notes at a
rate of 0.25% per annum for the first 90 days from and including the day
following such tenth Business Day and 0.50% per annum thereafter; or


--------------------------------------------------------------------------------




(d)           if the Company through its omission fails to name as a selling
securityholder any Holder that had complied timely with its obligations
hereunder in a manner to entitle such Holder to be so named in (i) the Shelf
Registration Statement at the time it first became effective or (ii) any
post-effective amendment to the Shelf Registration Statement or any Prospectus
at the later of time of filing thereof or the time the Shelf Registration
Statement of which the Prospectus forms a part becomes effective then
Registration Default Damages shall accrue, on the aggregate outstanding
principal amount of the Notes held by such Holder, at a rate of 0.25% per annum
for the first 90 days from and including the day following the effective date of
such Shelf Registration Statement or post-effective amendment or the time of
filing of such Prospectus, as the case may be, and 0.50% per annum thereafter;
or

(e)           if the aggregate duration of Deferral Periods in any period
exceeds the number of days permitted in respect of such period pursuant to
Section 3(i) hereof, then commencing on the day the aggregate duration of
Deferral Periods in any period exceeds the number of days permitted in respect
of such period, Registration Default Damages shall accrue on the aggregate
outstanding principal amount of the Notes at a rate of 0.25% per annum for the
first 90 days from and including such date, and 0.50% per annum thereafter;

provided, however, that (1) upon the filing of the Shelf Registration Statement
(in the case of paragraph (a) above), (2) upon the effectiveness of the Shelf
Registration Statement (in the case of paragraph (b) above), (3) upon such time
as the Shelf Registration Statement which had ceased to remain effective or
usable for resales again becomes effective and usable for resales (in the case
of paragraph (c) above), (4) upon the time such Holder is permitted to sell its
Registrable Securities pursuant to any Shelf Registration Statement and
Prospectus in accordance with applicable law (in the case of paragraph (d)
above) (5) upon the termination of the Deferral Period that caused the limit on
the aggregate duration of Deferral Periods in a period set forth in Section 3(i)
to be exceeded (in the case of paragraph (e) above) or (6) upon the date the
Shelf Registration Statement is no longer required to be kept effective, the
Registration Default Damages shall cease to accrue.

Any amounts of Registration Default Damages due pursuant to this Section 7 will
be payable in cash on the next succeeding interest payment date to Holders
entitled to receive such Registration Default Damages on the relevant record
dates for the payment of interest.  If any Note ceases to be outstanding during
any period for which Registration Default Damages are accruing, the Company will
prorate the Registration Default Damages payable with respect to such Note.

The Registration Default Damages rate on the Notes shall not exceed in the
aggregate 0.50% per annum and shall not be payable under more than one clause
above for any given period of time.

Notwithstanding any provision in this Agreement, in no event shall Registration
Default Damages accrue to holders of Common Shares issued upon exchange of
Notes.  In lieu thereof, the Company shall increase the Conversion Rate (as
defined in the Indenture) by 3% for each $1,000 principal amount of Notes
exchanged at a time when such Registration Default has occurred and is
continuing.

8.             No Inconsistent Agreements.  Neither the Company nor the
Operating Partnership has entered into, and each agrees not to enter into, any
agreement with respect to its securities that is inconsistent with the
registration rights granted to the Holders herein.

9.             Rule 144A and Rule 144.  So long as any Registrable Securities
remain outstanding, the Company shall use its reasonable best efforts to file
the reports required to be filed by it under Rule 144A(d)(4) under the Act and
the Exchange Act in a timely manner and, if at any time the Company is not
required to file such reports, it will, upon the written request of any Holder
of Registrable Securities, make publicly available other information so long as
necessary to permit sales of such Holder’s


--------------------------------------------------------------------------------




Registrable Securities pursuant to Rules 144 and 144A of the Act.  The Company
covenants that it will take such further action as any Holder of Registrable
Securities may reasonably request, all to the extent required from time to time
to enable such Holder to sell Registrable Securities without registration under
the Act within the limitation of the exemptions provided by Rules 144 and 144A
(including, without limitation, the requirements of Rule 144A(d)(4)).  Upon the
written request of any Holder of Registrable Securities, the Company shall
deliver to such Holder a written statement as to whether it has complied with
such requirements.  Notwithstanding the foregoing, nothing in this Section 9
shall be deemed to require the Company or the Operating Partnership to register
any of its securities pursuant to the Exchange Act.

10.           Listing.  The Company shall use its reasonable efforts to maintain
the approval of the Common Shares for listing on the New York Stock Exchange.

11.           Amendments and Waivers.  The provisions of this Agreement may not
be amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Company has
obtained the written consent of the Majority Holders; provided that, with
respect to any matter that directly or indirectly affects the rights of any
Initial Purchaser hereunder, the Company shall obtain the written consent of
each such Initial Purchaser against which such amendment, qualification,
supplement, waiver or consent is to be effective; provided, further, that no
amendment, qualification, supplement, waiver or consent with respect to Section
7 hereof shall be effective as against any Holder of Registrable Securities
unless consented to in writing by such Holder; and provided, further, that the
provisions of this Article 11 may not be amended, qualified, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Company has obtained the written consent of the
Initial Purchasers and each Holder.

12.           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or air courier guaranteeing overnight delivery:

(a)           if to a Holder, at the most current address given by such holder
to the Company in accordance with the provisions of the Notice and
Questionnaire;

(b)           if to the Initial Purchasers or the Representatives, initially at
the address or addresses set forth in the Purchase Agreement; and

(c)           if to the Company or the Operating Partnership, initially at its
address set forth in the Purchase Agreement.

All such notices and communications shall be deemed to have been duly given when
received.

The Initial Purchasers, the Company or the Operating Partnership by notice to
the other parties may designate additional or different addresses for subsequent
notices or communications.

Notwithstanding the foregoing, notices given to Holders holding Notes in
book-entry form may be given through the facilities of DTC or any successor
depositary.

13.           Remedies.  Each Holder, in addition to being entitled to exercise
all rights provided to it herein or in the Purchase Agreement or granted by law,
including recovery of liquidated or other damages, will be entitled to specific
performance of its rights under this Agreement.  The Company and the Operating
Partnership agree that monetary damages would not be adequate compensation for
any loss


--------------------------------------------------------------------------------




incurred by reason of a breach by them of the provisions of this Agreement and
hereby agree to waive in any action for specific performance the defense that a
remedy at law would be adequate.

14.           Successors.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective successors and assigns,
including, without the need for an express assignment or any consent by the
Company or the Operating Partnership thereto, subsequent Holders of Common
Shares, and the indemnified persons referred to in Section 5 hereof.  The
Company and the Operating Partnership hereby agree to extend the benefits of
this Agreement to any Holder of Common Shares, and any such Holder may
specifically enforce the provisions of this Agreement as if an original party
hereto.

15.           Counterparts.  This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

16.           Headings.  The section headings used herein are for convenience
only and shall not affect the construction hereof.

17.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed in the State of New York.  The parties hereto each
hereby waive any right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement.

18.           Severability.  In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

19.           Common Shares Held by the Company, etc.  Whenever the consent or
approval of Holders of a specified percentage of principal amount of Common
Shares is required hereunder, Common Shares held by the Company or its
Affiliates (other than subsequent Holders of Common Shares if such subsequent
Holders are deemed to be Affiliates solely by reason of their holdings of such
Common Shares) shall not be counted in determining whether such consent or
approval was given by the Holders of such required percentage.


--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement by and among the
Company, the Operating Partnership and the several Initial Purchasers.

 

Very truly yours,

 

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

 

 

By:

 /s/ Roger A. Waesche, Jr.

 

 

 

Name: Roger A. Waesche, Jr.

 

 

Title: Executive Vice President

 

 

 

 

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

By: Corporate Office Properties Trust, its General
Partner

 

 

 

By:

/s/ Roger A. Waesche, Jr.

 

 

 

Name: Roger A. Waesche, Jr.

 

 

Title: Executive Vice President

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

BANC OF AMERICA SECURITIES LLC
J.P.MORGAN SECURITIES INC
Acting on behalf of itself and as Representatives of
the several Initial Purchasers

BANC OF AMERICA SECURITIES LLC

By:

 /s/ Derek Dillion

 

 

Name: Derek Dillion

 

Title: Managing Director

 

J.P.MORGAN SECURITIES INC

By:

 /s/ Santosh Screenivasan

 

 

Name: Santosh Sreenivasan

 

Title: Vice President

 


--------------------------------------------------------------------------------